Citation Nr: 1448914	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating prior to October 11, 2011 for the service-connected retropatellar pain syndrome (left knee disability).

2. Entitlement to a rating in excess of 10 percent beginning on October 11, 2011 for the service-connected left knee disability.

3. Entitlement to a separate rating prior to October 11, 2011 for the service-connected left knee disability on the basis of instability.

4. Entitlement to a rating in excess of 10 percent beginning on October 11, 2011 for the service-connected left knee instability on the basis of instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2008.  He was awarded the Bronze Star Medal with Combat Distinguishing Device "V" for his service in the United States Army.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO that, in pertinent part, granted service connection for a left knee disability and assigned a noncompensable rating.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in June 2010; a transcript of that hearing is of record.

In March 2011, the issue of an increased, compensable rating for the service-connected left disability was remanded by the Board.  

Since then, by way of a March 2012 rating decision, the RO assigned a 10 percent rating for the service-connected left knee disability on the basis of functional loss along with a separate 10 percent rating on the basis of instability, each effective date of October 11, 2011.  

As a higher rating for this disability is assignable to the period of the appeal before and after this date, and the Veteran is presumed to seek the maximum available benefit, the issues remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the Board notes that upon readjudication post-Remand, the RO adjudicated the issue of a separate compensable evaluation prior to October 11, 2011 and an evaluation greater than 10 percent thereafter for left knee instability.  

Although the Veteran has not expressly disagreed with the assignment or effective date of the left knee instability rating, the Board finds that these issues are on appeal and will address them herein.

The issues of a rating in excess of 10 percent for the service-connected left knee disability on the basis of limitation of motion and an increased rating in excess of 10 percent for left knee instability are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period of the appeal prior to October 11, 2011, service-connected left knee disability is shown to have been manifested by degenerative changes and a functional loss due to pain that more nearly approximates that of flexion restricted to 45 degrees.

2. For the period of the appeal prior to October 11, 2011, the service-connected disability picture is shown to have more closely resembled that of slight instability in his left knee.


CONCLUSIONS OF LAW

1. Prior to October 11, 2011, the criteria for the assignment of an increased rating of 10 percent for the service-connected left knee disability on the basis of limitation of motion were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5003-5260 (2014). 

2. Prior to October 11, 2011, the criteria for the assignment of a 10 percent rating for the service-connected left knee disability on the basis of instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a including DC 5003-5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  

Here, the Board is granting a separate 10 percent rating for the service-connected left knee instability and an increased rating of 10 percent for the left knee disability on the basis of function loss for the period prior to October 11, 2011, thereby creating a uniform stage for both issues.  

The Board is also remanding the issue of whether a higher rating is warranted in excess of 10 percent for either left knee disability for further development.  Thus, at this juncture, a discussion of whether VA's duties to notify and assist are met is not necessary.


Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). As will be discussed infra, there is one uniform stage that is applicable for both the left knee disability and the separate rating for left knee instability.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees. Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  There are higher ratings available under these DCs.  38 C.F.R. § 4.71a, Plate II.

After a careful review of the record shows that, for the period prior to October 11, 2011, the Veteran is entitled to 1) an increased rating of 10 percent evaluation for the left knee disability on the basis of functional loss and 2) the award of a separate 10 percent evaluation on the basis of left knee instability.  

The currently assigned 10 percent rating under 5261 for the left knee disability was based upon findings of painful or limited motion.  38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 204-7.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

The March 2012 rating decision set the effective date of the increase as the last VA examination of record dated on October 11, 2011.  At the examination, the Veteran's range of motion was from 0 degrees to 140 degrees with no additional loss of motion after repetition.  However, as there was weakened movement and pain on motion, he was awarded the 10 percent rating.  See id.  

The currently assigned 10 percent separate rating for left knee instability (DC 5257), effective on October 11, 2011 was based upon findings of left knee instability at the October 2011 examination.  

Under DC 5257, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

The Veteran demonstrated instability of the left knee when performing the valgus/varus pressure test.  He also complained of instability and was noted to have instability that contributed to the Veteran's DeLuca factor, i.e., functional loss and/or functional impairment.  There was no subluxation.  The RO awarded a 10 percent evaluation based on slight recurrent instability.  

For both the left knee functional loss and instability, the Veteran's symptoms displayed a consistent disability picture throughout the entire appeal period as evidence by the medical and lay evidence of record.  

At the June 2008 VA examination, the Veteran displayed a range of motion from 0 degrees to 120 degrees (without pain), which was in fact more restricted flexion than what he was able to perform at the October 2011 examination.  His complaints of pain on movement and weakness in his left knee have been consistent throughout the appeal period.  

Likewise, with respect the 10 percent awarded on the basis of  mild recurrent instability, the June 2008 examination report shows that the Veteran complained of symptoms such as instability, weakness, and inflammation in the left knee.  

Additionally, the VA treatment records from 2010 and 2011 also include complaints of the left knee giving way with swelling and locking.  These symptoms were the same ones reported at the October 11, 2011 examination.  

Thus, the Board is not convinced that, on the day of that examination, the Veteran first displayed painful motion or instability of the left knee.  

Accordingly, a uniform rating is warranted with respect to both the left knee disability and the left knee instability.  

The issues as to whether the Veteran is entitled to disability ratings in excess of 10 percent for the entire period of the appeal for the service-connected left knee disability, to include extraschedular consideration, will be addressed hereinbelow.



ORDER

An increased rating of 10 percent rating for the service-connected left knee disability on the basis of limitation of motion for the period of the appeal prior to October 11, 2011 is granted, subject to the regulation governing payment of VA benefits.

An increased, separate 10 percent rating for the service-connected left knee disability on the basis of instability for the period of the appeal prior to October 11, 2011 is granted, subject to the regulations governing payment of VA benefits.


REMAND

The Board finds that additional development is necessary with respect to the issues of increased ratings in excess of 10 percent for the service-connected left knee disability on the basis of limitation of motion or instability.  

Specifically, as the last VA examination was performed in October 2011, a new VA orthopedic examination should be scheduled in order to accurately identify the current manifestations and severity of the service-connected disability for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to determine the current level of severity of the service-connected left knee disability.  

All indicated tests and studies, should be performed and all findings must be reported in detail.  The Veteran's claims file is to be made available to the examiner for review. 

The examiner should report the ranges of knee motion in degrees for his left knee.  

The examiner should also report whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner then should report whether the left knee instability is slight, moderate, or severe in severity.

2. After completing all indicated development, The AOJ should readjudicate the claims remaining on appeal, to include extraschedular consideration encompassing the entire period of the appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplement Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


